Claims Allowed
1.	Claims 1, 3-5, 8, 10-12, 15 and 17-18 are allowed.
Reasons for Allowance
2.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Independent claim 1 identifies the distinct features: “the third thin film transistor(FIG. 2: T3) is turned on in response to a signal(FIG. 2: Scan(n)) of the fourth node(FIG. 2: N4); the fourth thin film transistor(FIG. 2: T4) transmits a first reset voltage signal(FIG. 2: Vi) to the third node(FIG. 2: N3); the sixth thin film transistor(FIG. 2: T6) connects the eighth node(FIG. 2: N8) and the ninth node(FIG. 2: N9)”, with all other limitations as claimed.
	The closest prior art, Korea Patent Pub. No. 100902221 B1 to Chung and U.S. Patent Pub. No. 2014/0333600 A1 to Lee et al. (“Lee”), either singularly or in combination, fails to anticipate or render obvious the above underlined features 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

More specifically as to claim 1, Chung discloses a pixel driving circuit (FIG. 5; p 13, especially – “Figure 5 is drawing the pixel”), comprising:
a first transistor(M1)(FIG. 5; p 12, especially – “transistor (M1)”), a second transistor(M2)(FIG. 5; p 12, especially – “transistor (M2)”), a third transistor(M3)(FIG. 5; p 12, especially – “transistor (M3)”), a fourth transistor(M4)(FIG. 5; p 12, especially – “transistor (M4)”), a fifth transistor(M5)(FIG. 5; p 12, especially – “transistor (M5)”), a sixth transistor(M7’)(FIG. 5; p 13, especially – “transistor (M7’)”), a seventh transistor(M8)(FIG. 5; p 12, especially – “transistor (M8)”), an eighth transistor(M6)(FIG. 5; p 13, especially – “transistor (M6)”), a first capacitor(C1)(FIG. 5; p 11, especially – “first capacitor (C1)”), and an organic light emitting diode(OLED)(FIG. 5; p 11, especially – “organic light emitting diode (OLED)”);
	wherein the seventh transistor(M8)(FIG. 5; p 12, especially – “transistor (M8)”) and the eighth transistor(M6)(FIG. 5; p 13, especially – “transistor (M6)”) are connected to each other(FIG. 5: M6, M8; p 12, especially – “transistor (M8)”; p 13, especially – “transistor (M6)” – M6’s right terminal and M8’s left terminal are connected to a same node), a source(M8’s left terminal) of the seventh transistor(M8)(FIG. 5; p 12, especially – “transistor (M8)”) is connected to a sixth node(node directly between M6 and M8)(FIG. 5; p 12, especially – “The voltage of the initialization power (Vint) is connected to the anode electrode of the organic light emitting diode (OLED) if the eighth transistor (M8) is turned on”; p 14, especially – “The sixth transistor (M6) is located between the third node (N3) and the organic light emitting diode (OLED)”), a drain(M8’s right terminal) of the seventh transistor(M8)(FIG. 5; p 12, especially – “transistor (M8)”) is connected to a seventh node(node that directly connects M7’ and M8)(FIG. 5; p 12, especially – “The voltage of the initialization power (Vint) is connected to the anode electrode of the organic light emitting diode (OLED) if the eighth transistor (M8) is turned on”; p 14, especially – “The seventh transistor (M7’) is located between the initialization power (Vint) and the third node (N3)”), a gate(m8’s gate) of the seventh transistor(M8)(FIG. 5; p 12, especially – “transistor (M8)”) is connected to a first scanning signal(Sn, S2)(FIGs. 2, 5; p 9, especially – “the scanning line (the S1 to the ; a drain(M6’s left terminal) of the eighth transistor(M6)(FIG. 5; p 13, especially – “transistor (M6)”) is connected to the sixth node(node directly between M6 and M8)(FIG. 5; p 12, especially – “The voltage of the initialization power (Vint) is connected to the anode electrode of the organic light emitting diode (OLED) if the eighth transistor (M8) is turned on”; p 14, especially – “The sixth transistor (M6) is located between the third node (N3) and the organic light emitting diode (OLED)” – M6’s left terminal is coupling connected to the sixth node {FIG. 5: node directly between M6 and M8}), a source(M6’s right terminal) of the eighth transistor(M6)(FIG. 5; p 13, especially – “transistor (M6)”) is connected to the seventh node(node that directly connects M7’ and M8)(FIG. 5; p 12, especially – “The voltage of the initialization power (Vint) is connected to the anode electrode of the organic light emitting diode (OLED) if the eighth transistor (M8) is turned on”; p 14, especially – “The seventh transistor (M7’) is located between the initialization power (Vint) and the third node (N3)” – M6’s right terminal is coupling connected to the seventh node {FIG. 5: node that directly connects M7’ and M8}), and a gate(M6’s gate) of the eighth transistor(M6)(FIG. 5; p 13, especially – “transistor (M6)”) is connected to a second scanning signal(Sn-1 or Sn+1)(FIGs. 1, 5; p 7, especially – “the scan driver it successively supplies the scanning signal to scanning lines”; p 9, especially – “the scanning line (the S1 to the Sn)”; p 9, especially – “the scanning line (the S1 to the Sn)…the pixel (140) which is located it is connected to the data line (the D1 to the Dm) and the scan driver (110)”; p 11, especially – “The sixth transistor (M6) is located between the third node (N3) and organic light emitting diode (OLED) and it is turned on – when the scanning signal is supplied to the n-1 scanning ;
	wherein the sixth node(node directly between M6 and M8)(FIG. 5; p 12, especially – “The voltage of the initialization power (Vint) is connected to the anode electrode of the organic light emitting diode (OLED) if the eighth transistor (M8) is turned on”; p 14, especially – “The sixth transistor (M6) is located between the third node (N3) and the organic light emitting diode (OLED)”) is also connected to a second reset voltage(Vint applied to OLED when Sn low)(FIG. 5; p, 11-p 12, especially – “The second driver part (146) applies the reverse bias voltage to the organic light emitting diode (OLED).  For this, the second driver part (146) includes the initialization power (Vint) and the eighth transistor (M8) located between the anode electrode of the organic light emitting diode (OLED).  When the scanning signal is supplied to the scanning line (Sn), the eighth transistor (M8) is turned on turn- and the voltage of the initialization power (Vint) is supplied to the anode electrode of the organic light emitting diode (OLED).  Here, the voltage value of the initialization power (Vint) is set up as the low power than the voltage of the second power source (ELVSS).”; p 14, especially – “The voltage of the third node (N3) descends to the voltage of the initialization power (Vint) if the seventh transistor (M7’) is turned on” – the sixth node {FIG. 5: node directly between M6 and M8} is coupling connected to reset voltage {FIG. 5: Vint}.  A second reset voltage is Vint applied to the OLED when M8 is turned ON.  A second reset voltage differs from  a first reset voltage in terms of the location and timing , the seventh node(node that directly connects M7’ and M8)(FIG. 5; p 12, especially – “The voltage of the initialization power (Vint) is connected to the anode electrode of the organic light emitting diode (OLED) if the eighth transistor (M8) is turned on”; p 14, especially – “The seventh transistor (M7’) is located between the initialization power (Vint) and the third node (N3)” – M6’s right terminal is coupling connected to the seventh node {FIG. 5: node that directly connects M7’ and M8}) is connected to an eighth node(node between OLED’s cathode/lower electrode and ELVSS)(FIG. 5; p 9, especially – “the cathode electrode is connected to the second power source (ELVSS)” – the seventh node {FIG. 5: node that directly connects M7’ and M8} is coupling connected to the eighth node {FIG. 5: node between OLED’s cathode/lower electrode and ELVSS}.), the eighth node(node between OLED’s cathode/lower electrode and ELVSS)(FIG. 5; p 9, especially – “the cathode electrode is connected to the second power source (ELVSS)”) is connected to a first pole(OLED’s cathode) of the organic light emitting diode(OLED)(FIG. 5; p 9, especially – “the cathode electrode is connected to the second power source (ELVSS)”); wherein the second reset voltage(Vint applied to OLED when Sn low)(FIG. 5; p, 11-p 12, especially – “The second driver part (146) applies the reverse bias voltage to the organic light emitting diode (OLED).  For this, the second driver part (146) includes the initialization power (Vint) and the eighth transistor (M8) located between the anode electrode of the organic light emitting diode (OLED).  When the scanning signal is supplied to the scanning line (Sn), the eighth transistor (M8) is turned on turn- and the voltage of the initialization  is a peripheral voltage(Vint)(FIG. 5; p, 11-p 12, especially – “The second driver part (146) applies the reverse bias voltage to the organic light emitting diode (OLED).  For this, the second driver part (146) includes the initialization power (Vint) and the eighth transistor (M8) located between the anode electrode of the organic light emitting diode (OLED).  When the scanning signal is supplied to the scanning line (Sn), the eighth transistor (M8) is turned on turn- and the voltage of the initialization power (Vint) is supplied to the anode electrode of the organic light emitting diode (OLED).  Here, the voltage value of the initialization power (Vint) is set up as the low power than the voltage of the second power source (ELVSS).”); and
	wherein when the first scanning signal(Sn)(FIG. 5; p 12, especially – “scanning signal is supplied to the n scanning line”) is at a low level (FIG. 5: Sn; p 12, especially – “scanning signal is supplied to the n scanning line” – since M8 is of p-type, when it is turned ON it is inherently due to the signal having a low level), the seventh transistor(M8)(FIG. 5; p 12, especially – “transistor (M8)”) is turned on (FIG. 5: M8; p, 11-p 12, especially – “The second driver part (146) applies the reverse bias voltage to , and the organic light emitting diode(OLED)(FIG. 5; p 11, especially – “organic light emitting diode (OLED)”) is subjected to reverse bias reset by the second reset voltage(Vint)(FIG. 5; p, 11-p 12, especially – “The second driver part (146) applies the reverse bias voltage to the organic light emitting diode (OLED).  For this, the second driver part (146) includes the initialization power (Vint) and the eighth transistor (M8) located between the anode electrode of the organic light emitting diode (OLED).  When the scanning signal is supplied to the scanning line (Sn), the eighth transistor (M8) is turned on turn- and the voltage of the initialization power (Vint) is supplied to the anode electrode of the organic light emitting diode (OLED).  Here, the voltage value of the initialization power (Vint) is set up as the low power than the voltage of the second power source (ELVSS).” - A second reset voltage is Vint applied to the OLED when M8 is turned ON.  A second reset voltage differs from  a first reset voltage in terms of the location and timing of Vint as follows: A first reset voltage is Vint applied to the node N3 via M7’ turning ON due to the luminance control signal (En) being low after Sn is low {see e.g., FIG. 4}.);
	wherein the first transistor(M1)(FIG. 5; p 12, especially – “transistor (M1)”) is connected to a second node(node connecting ELVDD and M1)(FIG. 5) and a ninth node(node directly connecting M1 to M5)(FIG. 5), is turned on in response to a signal of a first node(node directly connecting N2 and M1)(FIG. 5; p 12, especially – “the voltage corresponding to is charged in the threshold voltage of the first transistor (M1) in the second capacitor (C2)”; p 13, especially – “The voltage of the second node (N2) descends with feedback capacitor (Cfb) if the voltage of the third node (N3) descends to the third voltage (V3).  Then, the current corresponding to the voltage in which the first transistor (M1) descends is supplied to the organic light emitting diode (OLED)”), and connects the second node(node connecting ELVDD and M1)(FIG. 5) and the ninth node(node directly connecting M1 to M5)(FIG. 5); 
	the second transistor(M2)(FIG. 5; p 12, especially – “transistor (M2)”)  is connected to the second node(node connecting ELVDD and M1)(FIG. 5 – M2 is coupling connected to the second node {FIG. 5: node connecting ELVDD and M1}), and is turned on in response to a signal of a fourth node(node connecting M2, Sn and M8)(FIG. 5; p 12, especially – “the scanning signal is supplied to the n scanning line (Sn), the second transistor and the eighth transistor (M8) are turned on”), and transmits a data signal to the second node(node connecting ELVDD and M1)(FIG. 5; p 12, especially – “If the second transistor (M2) is turned on turn…the data signal supplied to the data line (Dm) is supplied to the first node (N1)”); the fourth node(node connecting M2, Sn and M8)(FIG. 5) is connected to the first scanning signal (FIG. 5; p 12, especially – “the scanning signal is supplied to the n scanning line (Sn), the second transistor and the eighth transistor (M8) are turned on”); 
	the third transistor(M3)(FIG. 5; p 12, especially – “transistor (M3)”) is connected to the first node(node directly connecting N2 and M1)(FIG. 5) and the ninth node(node directly connecting M1 to M5)(FIG. 5 – third transistor {FIG. 5: M3} is coupling connected to the first node {FIG. 5: node directly connecting N2 and M1} and directly connected to the ninth node {FIG. 5: node directly connecting M1 to M5), is turned on in response to a signal of a node(node directly connecting M3, Sn-1 and M6)(FIG. 5: M3; p 14, especially – “The sixth transistor (M6) is located between the third node (N3) and organic light emitting diode (OLED) and it is turned on…when the scanning signal is supplied to the n-1 scanning line (Sn-1)”), and connects the first node(node directly connecting N2 and M1)(FIG. 5) and the ninth node(node directly connecting M1 to M5)(FIG. 5 – third transistor {FIG. 5: M3} coupling connects the first node {FIG. 5: node directly connecting N2 and M1) and the ninth node {FIG. 5: node directly connecting N2 and M1});
	the fourth transistor(M4)(FIG. 5; p 12, especially – “transistor (M4)”) is connected to a third node(node directly connecting M4 to Sn-1)(FIG. 5: M4; p 12, especially – “transistor (M4)”), is turned on in response to the second scanning signal(Sn-1)(FIG. 5; p 12, especially – “The 3rd transistor (M3), and the fourth transistor (M4) and sixth transistor (M6) are turned on…if the scanning signal is supplied to the n-1 scanning line (Sn-1)”);
	the fifth transistor(M5)(FIG. 5; p 12, especially – “transistor (M5)”) is connected to the second node(node directly connects ELVDD and M1)(FIG. 5) and a fifth node(node directly connects M5 and OLED)(FIG. 5 – fifth transistor {FIG. 5: M5} is coupling connected to the second node {FIG. 5: node directly connects ELVDD and M1} and the third node {FIG. 5: node directly connects M5 and OLED}), is turned on in response to a first control signal (FIG. 5: M5; p 10, especially – “And the gate electrode of the fifth transistor (M5) is connected to the luminous control line (En).  When the light control signal (high level voltage) is not supplied to the luminous control line (En) (in other words, the low level voltage), this kind of fifth transistor (M5) is turned on turn – and the organic light emitting diode (OLED) and the first transistor (M1) are connected in the electrically”; p 12, especially – “transistor (M5)”), and connects the second node(node directly connects ELVDD and M1)(FIG. 5) and the fifth node(node directly connects M5 and OLED)(FIG. 5 – fifth transistor {FIG. 5:M5} is coupling connected to the second node {FIG. 5: node directly connects ELVDD and M1} and directly connected to the fifth node {FIG. 5: node directly connects M5 and OLED}); the fifth node(node directly connects M5 and OLED)(FIG. 5) is connected to a first power signal(ELVDD)(FIG. 5: fifth node {node directly connecting M5 and OLED} is coupling connected to a first power signal {ELVDD}; p 10, especially – “first power source {ELVDD});
	the sixth transistor(M7)(FIG. 5; p 13, especially – “transistor (M7’)”) is connected to the ninth node(node directly connecting M1 to M5)(FIG. 5) and the eighth node(node between OLED’s cathode/lower electrode and ELVSS)(FIG. 5), is turned on in response to the first control signal(En)(FIGs. 4-5: En, M7’; p 13, especially – “The seventh transistor (M7) is turned on turn – if the third voltage (V3) is applied to the luminous control line (En)”); 
	a first end(top end) of the first capacitor(C1)(FIG. 5; p 11, especially – “first capacitor (C1)”) is connected to the third node(node directly connecting M4 to Sn-1)(FIG. 5), and a second end(bottom end) of the first capacitor(C1)(FIG. 5; p 11,  is connected to the fifth node(node directly connects M5 and OLED)(FIG. 5 – second/bottom end of the first capacitor {FIG. 5: C1} is coupling connected to the fifth node {FIG. 5: node directly connects M5 and OLED}); and
	the first pole(cathode/lower electrode) of the organic light emitting diode(OLED)(FIG. 5; p 9, especially – “the cathode electrode is connected to the second power source (ELVSS)”) is connected to the eighth node(node between OLED’s cathode/lower electrode and ELVSS)(FIG. 5 - OLED’s cathode is directly connected to the eighth node {node between OLED’s cathode/lower electrode and ELVSS), and a second pole(anode/upper electrode) of the organic light emitting diode(OLED)(FIG. 5; p 9, especially – “the cathode electrode is connected to the second power source (ELVSS)”) is connected to a second power signal(ELVSS)(FIG. 5; p 12, especially – “anode electrode of the organic light emitting diode (OLED)…the second power source (ELVSS)” - OLED’s anode is coupling connected to ELVSS).
	Chung does not expressly disclose a first thin film transistor, a second thin film transistor, a third thin film transistor, a fourth thin film transistor, a fifth thin film transistor, a sixth thin film transistor, a seventh thin film transistor, an eighth thin film transistor; the third thin film transistor is turned on in response to a signal of the fourth node; the fourth thin film transistor transmits a first reset voltage signal to the third node; the sixth thin film transistor connects the eighth node and the ninth node.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

	Lee discloses a pixel driving circuit(144’, 144’’)(FIGs. 4-5; ¶¶0082, 0088), comprising thin film transistors(M1-M11)(FIGs. 4-5; ¶¶0041, 0086, 0088).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Chung with Lee to provide a pixel driving circuit that consumes less power, has a better response time, and a cheaper fabrication cost. 
Chung modified by Lee does not teach the third thin film transistor is turned on in response to a signal of the fourth node; the fourth thin film transistor transmits a first reset voltage signal to the third node; the sixth thin film transistor connects the eighth node and the ninth node, with all other limitations as claimed.

Independent claim 8 identifies the distinct features: “the third thin film transistor(FIG. 2: T3) is turned on in response to a signal(FIG. 2: Scan(n)) of the fourth node(FIG. 2: N4); the fourth thin film transistor(FIG. 2: T4) transmits a first reset voltage signal(FIG. 2: Vi) to the third node(FIG. 2: N3); the sixth thin film transistor(FIG. 2: T6) connects the eighth node(FIG. 2: N8) and the ninth node(FIG. 2: N9)”, with all other limitations as claimed.
	The closest prior art, Korea Patent Pub. No. 100902221 B1 to Chung and U.S. Patent Pub. No. 2014/0333600 A1 to Lee et al. (“Lee”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
More specifically as to claim 8, Chung discloses a pixel driving circuit (FIG. 5; p 13, especially – “Figure 5 is drawing the pixel”), comprising:
a first transistor(M1)(FIG. 5; p 12, especially – “transistor (M1)”), a second transistor(M2)(FIG. 5; p 12, especially – “transistor (M2)”), a third transistor(M3)(FIG. 5; p 12, especially – “transistor (M3)”), a fourth transistor(M4)(FIG. 5; p 12, especially – “transistor (M4)”), a fifth transistor(M5)(FIG. 5; p 12, especially – “transistor (M5)”), a sixth transistor(M7’)(FIG. 5; p 13, especially – “transistor (M7’)”), a seventh transistor(M8)(FIG. 5; p 12, especially – “transistor (M8)”), an eighth transistor(M6)(FIG. 5; p 13, especially – “transistor (M6)”), a first capacitor(C1)(FIG. 5; p 11, especially – “first capacitor (C1)”), and an organic light emitting diode(OLED)(FIG. 5; p 11, especially – “organic light emitting diode (OLED)”);
wherein the seventh transistor(M8)(FIG. 5; p 12, especially – “transistor (M8)”) and the eighth transistor(M6)(FIG. 5; p 13, especially – “transistor (M6)”) are connected to each other(FIG. 5: M6, M8; p 12, especially – “transistor (M8)”; p 13, especially – “transistor (M6)” – M6’s right terminal and M8’s left terminal are connected , a source(M8’s left terminal) of the seventh film transistor (M8)(FIG. 5; p 12, especially – “transistor (M8)”) is connected to a sixth node (node directly between M6 and M8)(FIG. 5; p 12, especially – “The voltage of the initialization power (Vint) is connected to the anode electrode of the organic light emitting diode (OLED) if the eighth transistor (M8) is turned on”; p 14, especially – “The sixth transistor (M6) is located between the third node (N3) and the organic light emitting diode (OLED)”), a drain(M8’s right terminal) of the seventh transistor(M8)(FIG. 5; p 12, especially – “transistor (M8)”) is connected to a seventh node(node that directly connects M7’ and M8)(FIG. 5; p 12, especially – “The voltage of the initialization power (Vint) is connected to the anode electrode of the organic light emitting diode (OLED) if the eighth transistor (M8) is turned on”; p 14, especially – “The seventh transistor (M7’) is located between the initialization power (Vint) and the third node (N3)”), a gate(m8’s gate) of the seventh transistor(M8)(FIG. 5; p 12, especially – “transistor (M8)”) is connected to a second scanning signal(Sn-1 or Sn+1)(FIGs. 1, 5; p 7, especially – “the scan driver it successively supplies the scanning signal to scanning lines”; p 9, especially – “the scanning line (the S1 to the Sn)”; p 9, especially – “the scanning line (the S1 to the Sn)…the pixel (140) which is located it is connected to the data line (the D1 to the Dm) and the scan driver (110)”; p 11, especially – “The sixth transistor (M6) is located between the third node (N3) and organic light emitting diode (OLED) and it is turned on – when the scanning signal is supplied to the n-1 scanning line (Sn-1)” – the gate of M8 {FIG. 5} of the pixel driving circuit {FIGs. 1, 5: 140} is coupling connected to the N-1th scanning signal line {FIGs. 1, 5: S, Sn-1} and to the N+1th scanning signal line {FIG. 1: S3} via the scanning driver {FIG. 1: 110} and the data line {FIG. 1: D1}); a drain(M6’s  of the eighth thin film transistor (M6)(FIG. 5; p 13, especially – “transistor (M6)”) is connected to the sixth node (node directly between M6 and M8)(FIG. 5; p 12, especially – “The voltage of the initialization power (Vint) is connected to the anode electrode of the organic light emitting diode (OLED) if the eighth transistor (M8) is turned on”; p 14, especially – “The sixth transistor (M6) is located between the third node (N3) and the organic light emitting diode (OLED)” – M6’s left terminal is coupling connected to the sixth node {FIG. 5: node directly between M6 and M8}), a source(M6’s right terminal) of the eighth transistor (M6)(FIG. 5; p 13, especially – “transistor (M6)”) is connected to the seventh node (node that directly connects M7’ and M8)(FIG. 5; p 12, especially – “The voltage of the initialization power (Vint) is connected to the anode electrode of the organic light emitting diode (OLED) if the eighth transistor (M8) is turned on”; p 14, especially – “The seventh transistor (M7’) is located between the initialization power (Vint) and the third node (N3)” – M6’s right terminal is coupling connected to the seventh node {FIG. 5: node that directly connects M7’ and M8}), and a gate(M6’s gate) of the eighth transistor(M6)(FIG. 5; p 13, especially – “transistor (M6)”) is connected to a first scanning signal(Sn, S2)(FIGs. 2, 5; p 9, especially – “the scanning line (the S1 to the Sn)”; p 12, especially – “scanning signal is supplied to the n scanning line”) – the gate of M6 {FIG. 5} of the pixel driving circuit {FIGs. 1, 5: 140} is coupling connected to the first scanning signal line {FIGs. 1, 5: Sn, S2} via the scanning driver {FIG. 1: 110} and the data line {FIG. 1: D1});
wherein the sixth node(node directly between M6 and M8)(FIG. 5; p 12, especially – “The voltage of the initialization power (Vint) is connected to the anode electrode of the organic light emitting diode (OLED) if the eighth transistor (M8) is  is also connected to a second reset voltage(Vint applied to OLED when Sn low)(FIG. 5; p, 11-p 12, especially – “The second driver part (146) applies the reverse bias voltage to the organic light emitting diode (OLED).  For this, the second driver part (146) includes the initialization power (Vint) and the eighth transistor (M8) located between the anode electrode of the organic light emitting diode (OLED).  When the scanning signal is supplied to the scanning line (Sn), the eighth transistor (M8) is turned on turn- and the voltage of the initialization power (Vint) is supplied to the anode electrode of the organic light emitting diode (OLED).  Here, the voltage value of the initialization power (Vint) is set up as the low power than the voltage of the second power source (ELVSS).”; p 14, especially – “The voltage of the third node (N3) descends to the voltage of the initialization power (Vint) if the seventh transistor (M7’) is turned on” – the sixth node {FIG. 5: node directly between M6 and M8} is coupling connected to reset voltage {FIG. 5: Vint}.  A second reset voltage is Vint applied to the OLED when M8 is turned ON.  A second reset voltage differs from  a first reset voltage in terms of the location and timing of Vint as follows: A first reset voltage is Vint applied to the node N3 via M7’ turning ON due to the luminance control signal (En) being low after Sn is low {see e.g., FIG. 4}.), the seventh node(node that directly connects M7’ and M8)(FIG. 5; p 12, especially – “The voltage of the initialization power (Vint) is connected to the anode electrode of the organic light emitting diode (OLED) if the eighth transistor (M8) is turned on”; p 14, especially – “The seventh transistor (M7’) is located between the initialization power (Vint) and the third node (N3)” – M6’s right terminal is coupling connected to the  is connected to an eighth node(node between OLED’s cathode/lower electrode and ELVSS)(FIG. 5; p 9, especially – “the cathode electrode is connected to the second power source (ELVSS)” – the seventh node {FIG. 5: node that directly connects M7’ and M8} is coupling connected to the eighth node {FIG. 5: node between OLED’s cathode/lower electrode and ELVSS}.), the eighth node(node between OLED’s cathode/lower electrode and ELVSS)(FIG. 5; p 9, especially – “the cathode electrode is connected to the second power source (ELVSS)”) is connected to a first pole(OLED’s cathode) of the organic light emitting diode(OLED)(FIG. 5; p 9, especially – “the cathode electrode is connected to the second power source (ELVSS)”); wherein the second reset voltage (Vint applied to OLED when Sn low)(FIG. 5; p, 11-p 12, especially – “The second driver part (146) applies the reverse bias voltage to the organic light emitting diode (OLED).  For this, the second driver part (146) includes the initialization power (Vint) and the eighth transistor (M8) located between the anode electrode of the organic light emitting diode (OLED).  When the scanning signal is supplied to the scanning line (Sn), the eighth transistor (M8) is turned on turn- and the voltage of the initialization power (Vint) is supplied to the anode electrode of the organic light emitting diode (OLED).  Here, the voltage value of the initialization power (Vint) is set up as the low power than the voltage of the second power source (ELVSS).”; p 14, especially – “The voltage of the third node (N3) descends to the voltage of the initialization power (Vint) if the seventh transistor (M7’) is turned on” – a second reset voltage is Vint applied to the OLED when M8 is turned ON.  A second reset voltage differs from  a first reset voltage in terms of the location and timing of Vint as follows: A first reset voltage is Vint applied to the node N3  is a peripheral voltage (Vint)(FIG. 5; p, 11-p 12, especially – “The second driver part (146) applies the reverse bias voltage to the organic light emitting diode (OLED).  For this, the second driver part (146) includes the initialization power (Vint) and the eighth transistor (M8) located between the anode electrode of the organic light emitting diode (OLED).  When the scanning signal is supplied to the scanning line (Sn), the eighth transistor (M8) is turned on turn- and the voltage of the initialization power (Vint) is supplied to the anode electrode of the organic light emitting diode (OLED).  Here, the voltage value of the initialization power (Vint) is set up as the low power than the voltage of the second power source (ELVSS).”); and
wherein when the first scanning signal(Sn)(FIG. 5; p 12, especially – “scanning signal is supplied to the n scanning line”) is at a low level (FIG. 5: Sn; p 12, especially – “scanning signal is supplied to the n scanning line” – since M8 is of p-type, when it is turned ON it is inherently due to the signal having a low level), the seventh thin film transistor(M8)(FIG. 5; p 12, especially – “transistor (M8)”) is turned on (FIG. 5: M8; p, 11-p 12, especially – “The second driver part (146) applies the reverse bias voltage to the organic light emitting diode (OLED).  For this, the second driver part (146) includes the initialization power (Vint) and the eighth transistor (M8) located between the anode electrode of the organic light emitting diode (OLED).  When the scanning signal is supplied to the scanning line (Sn), the eighth transistor (M8) is turned on turn- and the voltage of the initialization power (Vint) is supplied to the anode electrode of the organic light emitting diode (OLED).  Here, the voltage value of the initialization power (Vint) is set up as the low power than the voltage of the second power source , and the organic light emitting diode(OLED)(FIG. 5; p 11, especially – “organic light emitting diode (OLED)”) is subjected to reverse bias reset by the second reset voltage;
wherein the first transistor(M1)(FIG. 5; p 12, especially – “transistor (M1)”) is connected to a second node(node connecting ELVDD and M1)(FIG. 5) and a ninth node(node directly connecting M1 to M5)(FIG. 5), is turned on in response to a signal of a first node(node directly connecting N2 and M1)(FIG. 5; p 12, especially – “the voltage corresponding to is charged in the threshold voltage of the first transistor (M1) in the second capacitor (C2)”; p 13, especially – “The voltage of the second node (N2) descends with feedback capacitor (Cfb) if the voltage of the third node (N3) descends to the third voltage (V3).  Then, the current corresponding to the voltage in which the first transistor (M1) descends is supplied to the organic light emitting diode (OLED)”), and connects the second node(node connecting ELVDD and M1)(FIG. 5) and the ninth node(node directly connecting M1 to M5)(FIG. 5); 
the second transistor(M2)(FIG. 5; p 12, especially – “transistor (M2)”) is connected to the second node(node connecting ELVDD and M1)(FIG. 5 – M2 is coupling connected to the second node {FIG. 5: node connecting ELVDD and M1}), and is turned on in response to a signal of a fourth node(node connecting M2, Sn and M8)(FIG. 5; p 12, especially – “the scanning signal is supplied to the n scanning line (Sn), the second transistor and the eighth transistor (M8) are turned on”), and transmits a data signal to the second node(node connecting ELVDD and M1)(FIG. 5; p 12, especially – “If the second transistor (M2) is turned on turn…the data signal supplied to the data line (Dm) is supplied to the first node (N1)”); the fourth node(node  is connected to the first scanning signal (FIG. 5; p 12, especially – “the scanning signal is supplied to the n scanning line (Sn), the second transistor and the eighth transistor (M8) are turned on”); 
the third transistor(M3)(FIG. 5; p 12, especially – “transistor (M3)”) is connected to the first node(node directly connecting N2 and M1)(FIG. 5) and the ninth node(node directly connecting M1 to M5)(FIG. 5 – third transistor {FIG. 5: M3} is coupling connected to the first node {FIG. 5: node directly connecting N2 and M1} and directly connected to the ninth node {FIG. 5: node directly connecting M1 to M5), is turned on in response to a signal of a node(node directly connecting M3, Sn-1 and M6)(FIG. 5: M3; p 14, especially – “The sixth transistor (M6) is located between the third node (N3) and organic light emitting diode (OLED) and it is turned on…when the scanning signal is supplied to the n-1 scanning line (Sn-1)”), and connects the first node(node directly connecting N2 and M1)(FIG. 5) and the ninth node (node directly connecting M1 to M5)(FIG. 5 – third transistor {FIG. 5: M3} coupling connects the first node {FIG. 5: node directly connecting N2 and M1) and the ninth node {FIG. 5: node directly connecting N2 and M1});
the fourth transistor(M4)(FIG. 5; p 12, especially – “transistor (M4)”) is connected to a third node(node directly connecting M4 to Sn-1)(FIG. 5: M4; p 12, especially – “transistor (M4)”), is turned on in response to the second scanning signal(Sn-1)(FIG. 5; p 12, especially – “The 3rd transistor (M3), and the fourth transistor (M4) and sixth transistor (M6) are turned on…if the scanning signal is supplied to the n-1 scanning line (Sn-1)”);
the fifth transistor(M5)(FIG. 5; p 12, especially – “transistor (M5)”) is connected to the second node(node directly connects ELVDD and M1)(FIG. 5) and a fifth node(node directly connects M5 and OLED)(FIG. 5 – fifth transistor {FIG. 5: M5} is coupling connected to the second node {FIG. 5: node directly connects ELVDD and M1} and the third node {FIG. 5: node directly connects M5 and OLED}), is turned on in response to a first control signal (FIG. 5: M5; p 10, especially – “And the gate electrode of the fifth transistor (M5) is connected to the luminous control line (En).  When the light control signal (high level voltage) is not supplied to the luminous control line (En) (in other words, the low level voltage), this kind of fifth transistor (M5) is turned on turn – and the organic light emitting diode (OLED) and the first transistor (M1) are connected in the electrically”; p 12, especially – “transistor (M5)”), and connects the second node(node directly connects ELVDD and M1)(FIG. 5) and the fifth node (node directly connects M5 and OLED)(FIG. 5 – fifth transistor {FIG. 5:M5} is coupling connected to the second node {FIG. 5: node directly connects ELVDD and M1} and directly connected to the fifth node {FIG. 5: node directly connects M5 and OLED}); the fifth node(node directly connects M5 and OLED)(FIG. 5 – fifth transistor {FIG. 5:M5} is coupling connected to the second node {FIG. 5: node directly connects ELVDD and M1} and directly connected to the fifth node {FIG. 5: node directly connects M5 and OLED}) is connected to a first power signal(ELVDD)(FIG. 5: fifth node {node directly connecting M5 and OLED} is coupling connected to a first power signal {ELVDD}; p 10, especially – “first power source {ELVDD});
the sixth transistor(M7)(FIG. 5; p 13, especially – “transistor (M7’)”) is connected to the ninth node(node directly connecting M1 to M5)(FIG. 5) and the eighth node(node between OLED’s cathode/lower electrode and ELVSS)(FIG. 5), is turned on in response to the first control signal(En)(FIGs. 4-5: En, M7’; p 13, especially – “The seventh transistor (M7) is turned on turn – if the third voltage (V3) is applied to the luminous control line (En)”);
a first end(top end) of the first capacitor(C1)(FIG. 5; p 11, especially – “first capacitor (C1)”) is connected to the third node(node directly connecting M4 to Sn-1)(FIG. 5), and a second end(bottom end) of the first capacitor(C1)(FIG. 5; p 11, especially – “first capacitor (C1)”) is connected to the fifth node(node directly connects M5 and OLED)(FIG. 5 – second/bottom end of the first capacitor {FIG. 5: C1} is coupling connected to the fifth node {FIG. 5: node directly connects M5 and OLED}); and
the first pole(cathode/lower electrode) of the organic light emitting diode(OLED)(FIG. 5; p 9, especially – “the cathode electrode is connected to the second power source (ELVSS)”) is connected to the eighth node(node between OLED’s cathode/lower electrode and ELVSS)(FIG. 5 - OLED’s cathode is directly connected to the eighth node {node between OLED’s cathode/lower electrode and ELVSS), and a second pole(anode/upper electrode) of the organic light emitting diode(OLED)(FIG. 5; p 9, especially – “the cathode electrode is connected to the second power source (ELVSS)”) is connected to a second power signal (ELVSS)(FIG. 5; p 12, especially – “anode electrode of the organic light emitting diode (OLED)…the second power source (ELVSS)” - OLED’s anode is coupling connected to ELVSS).
Chung does not expressly disclose a first thin film transistor, a second thin film transistor, a third thin film transistor, a fourth thin film transistor, a fifth thin film transistor, a sixth thin film transistor, a seventh thin film transistor, an eighth thin film transistor; the third transistor is turned on in response to a signal of the fourth node; the fourth thin film transistor transmits a first reset voltage signal to the third node; the sixth thin film transistor connects the eighth node and the ninth node.
Lee discloses a pixel driving circuit(144’, 144’’)(FIGs. 4-5; ¶¶0082, 0088), comprising thin film transistors(M1-M11)(FIGs. 4-5; ¶¶0041, 0086, 0088).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Chung with Lee to provide a pixel driving circuit that consumes less power, has a better response time, and a cheaper fabrication cost. 
Chung modified by Lee does not teach the third thin film transistor is turned on in response to a signal of the fourth node; the fourth thin film transistor transmits a first reset voltage signal to the third node; the sixth thin film transistor connects the eighth node and the ninth node, with all other limitations as claimed.

Independent claim 15 identifies the distinct features: “the third thin film transistor(FIG. 2: T3) is turned on in response to a signal(FIG. 2: Scan(n)) of the fourth node(FIG. 2: N4); the fourth thin film transistor(FIG. 2: T4) transmits a first reset voltage signal(FIG. 2: Vi) to the third node(FIG. 2: N3); the sixth thin film transistor(FIG. 2: T6) connects the eighth node(FIG. 2: N8) and the ninth node(FIG. 2: N9)”, with all other limitations as claimed.
Chung and U.S. Patent Pub. No. 2014/0333600 A1 to Lee et al. (“Lee”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
More specifically as to claim 15, Chung discloses a pixel driving method (p 5, especially – “pixel, which delays the degradation speed of the organic light emitting diode with compensating for the deterioration of the organic light emitting diode…and its driving method) of driving a pixel driving circuit (FIG. 5; p 13, especially – “Figure 5 is drawing the pixel”), wherein the pixel driving circuit (FIG. 5; p 13, especially – “Figure 5 is drawing the pixel”) comprises:
a first transistor(M1)(FIG. 5; p 12, especially – “transistor (M1)”), a second transistor(M2)(FIG. 5; p 12, especially – “transistor (M2)”), a third transistor(M3)(FIG. 5; p 12, especially – “transistor (M3)”), a fourth transistor(M4)(FIG. 5; p 12, especially – “transistor (M4)”), a fifth transistor(M5)(FIG. 5; p 12, especially – “transistor (M5)”), a sixth transistor(M7’)(FIG. 5; p 13, especially – “transistor (M7’)”), a seventh transistor(M8)(FIG. 5; p 12, especially – “transistor (M8)”), an eighth transistor(M6)(FIG. 5; p 13, especially – “transistor (M6)”), a first capacitor(C1)(FIG. 5; p 11, especially – “first capacitor (C1)”), and an organic light emitting diode(OLED)(FIG. 5; p 11, especially – “organic light emitting diode (OLED)”);
	wherein the seventh transistor(M8)(FIG. 5; p 12, especially – “transistor (M8)”) and the eighth transistor(M6)(FIG. 5; p 13, especially – “transistor (M6)”) are connected to each other(FIG. 5: M6, M8; p 12, especially – “transistor (M8)”; p 13, especially – “transistor (M6)” – M6’s right terminal and M8’s left terminal are connected , a source(M8’s left terminal) of the seventh transistor(M8)(FIG. 5; p 12, especially – “transistor (M8)”) is connected to a sixth node(node directly between M6 and M8)(FIG. 5; p 12, especially – “The voltage of the initialization power (Vint) is connected to the anode electrode of the organic light emitting diode (OLED) if the eighth transistor (M8) is turned on”; p 14, especially – “The sixth transistor (M6) is located between the third node (N3) and the organic light emitting diode (OLED)”), a drain(M8’s right terminal) of the seventh transistor(M8)(FIG. 5; p 12, especially – “transistor (M8)”) is connected to a seventh node(node that directly connects M7’ and M8)(FIG. 5; p 12, especially – “The voltage of the initialization power (Vint) is connected to the anode electrode of the organic light emitting diode (OLED) if the eighth transistor (M8) is turned on”; p 14, especially – “The seventh transistor (M7’) is located between the initialization power (Vint) and the third node (N3)”), a gate(m8’s gate) of the seventh transistor(M8)(FIG. 5; p 12, especially – “transistor (M8)”) is connected to a first scanning signal(Sn, S2)(FIGs. 1, 5; p 9, especially – “the scanning line (the S1 to the Sn)”; p 12, especially – “scanning signal is supplied to the n scanning line”); a drain(M6’s left terminal) of the eighth transistor(M6)(FIG. 5; p 13, especially – “transistor (M6)”) is connected to the sixth node(node directly between M6 and M8)(FIG. 5; p 12, especially – “The voltage of the initialization power (Vint) is connected to the anode electrode of the organic light emitting diode (OLED) if the eighth transistor (M8) is turned on”; p 14, especially – “The sixth transistor (M6) is located between the third node (N3) and the organic light emitting diode (OLED)” – M6’s left terminal is coupling connected to the sixth node {FIG. 5: node directly between M6 and M8}), a source(M6’s right terminal) of the eighth transistor(M6)(FIG. 5; p 13, especially –  is connected to the seventh node(node that directly connects M7’ and M8)(FIG. 5; p 12, especially – “The voltage of the initialization power (Vint) is connected to the anode electrode of the organic light emitting diode (OLED) if the eighth transistor (M8) is turned on”; p 14, especially – “The seventh transistor (M7’) is located between the initialization power (Vint) and the third node (N3)” – M6’s right terminal is coupling connected to the seventh node {FIG. 5: node that directly connects M7’ and M8}), and a gate(M6’s gate) of the eighth transistor(M6)(FIG. 5; p 13, especially – “transistor (M6)”) is connected to a second scanning signal(Sn-1 or Sn+1)(FIGs. 1, 5; p 7, especially – “the scan driver it successively supplies the scanning signal to scanning lines”; p 9, especially – “the scanning line (the S1 to the Sn)”; p 9, especially – “the scanning line (the S1 to the Sn)…the pixel (140) which is located it is connected to the data line (the D1 to the Dm) and the scan driver (110)”; p 11, especially – “The sixth transistor (M6) is located between the third node (N3) and organic light emitting diode (OLED) and it is turned on – when the scanning signal is supplied to the n-1 scanning line (Sn-1)” – the gate of M6 {FIG. 5} of the pixel driving circuit {FIGs. 1, 5: 140} is coupling connected to the N-1th scanning signal line {FIGs. 1, 5: S, Sn-1} and to the N+1th scanning signal line {FIG. 1: S3} via the scanning driver {FIG. 1: 110} and the data line {FIG. 1: D1});
	wherein the sixth node(node directly between M6 and M8)(FIG. 5; p 12, especially – “The voltage of the initialization power (Vint) is connected to the anode electrode of the organic light emitting diode (OLED) if the eighth transistor (M8) is turned on”; p 14, especially – “The sixth transistor (M6) is located between the third node (N3) and the organic light emitting diode (OLED)”) is also connected to a second reset voltage(Vint applied to OLED when Sn low)(FIG. 5; p, 11-p 12, especially – “The second driver part (146) applies the reverse bias voltage to the organic light emitting diode (OLED).  For this, the second driver part (146) includes the initialization power (Vint) and the eighth transistor (M8) located between the anode electrode of the organic light emitting diode (OLED).  When the scanning signal is supplied to the scanning line (Sn), the eighth transistor (M8) is turned on turn- and the voltage of the initialization power (Vint) is supplied to the anode electrode of the organic light emitting diode (OLED).  Here, the voltage value of the initialization power (Vint) is set up as the low power than the voltage of the second power source (ELVSS).”; p 14, especially – “The voltage of the third node (N3) descends to the voltage of the initialization power (Vint) if the seventh transistor (M7’) is turned on” – the sixth node {FIG. 5: node directly between M6 and M8} is coupling connected to reset voltage {FIG. 5: Vint}.  A second reset voltage is Vint applied to the OLED when M8 is turned ON.  A second reset voltage differs from  a first reset voltage in terms of the location and timing of Vint as follows: A first reset voltage is Vint applied to the node N3 via M7’ turning ON due to the luminance control signal (En) being low after Sn is low {see e.g., FIG. 4}.), the seventh node(node that directly connects M7’ and M8)(FIG. 5; p 12, especially – “The voltage of the initialization power (Vint) is connected to the anode electrode of the organic light emitting diode (OLED) if the eighth transistor (M8) is turned on”; p 14, especially – “The seventh transistor (M7’) is located between the initialization power (Vint) and the third node (N3)” – M6’s right terminal is coupling connected to the seventh node {FIG. 5: node that directly connects M7’ and M8}) is connected to an eighth node(node between OLED’s cathode/lower electrode and ELVSS)(FIG. 5; p 9, , the eighth node(node between OLED’s cathode/lower electrode and ELVSS)(FIG. 5; p 9, especially – “the cathode electrode is connected to the second power source (ELVSS)”) is connected to a first pole(OLED’s cathode) of the organic light emitting diode(OLED)(FIG. 5; p 9, especially – “the cathode electrode is connected to the second power source (ELVSS)”); wherein the second reset voltage(Vint applied to OLED when Sn low)(FIG. 5; p, 11-p 12, especially – “The second driver part (146) applies the reverse bias voltage to the organic light emitting diode (OLED).  For this, the second driver part (146) includes the initialization power (Vint) and the eighth transistor (M8) located between the anode electrode of the organic light emitting diode (OLED).  When the scanning signal is supplied to the scanning line (Sn), the eighth transistor (M8) is turned on turn- and the voltage of the initialization power (Vint) is supplied to the anode electrode of the organic light emitting diode (OLED).  Here, the voltage value of the initialization power (Vint) is set up as the low power than the voltage of the second power source (ELVSS).”; p 14, especially – “The voltage of the third node (N3) descends to the voltage of the initialization power (Vint) if the seventh transistor (M7’) is turned on” – a second reset voltage is Vint applied to the OLED when M8 is turned ON.  A second reset voltage differs from  a first reset voltage in terms of the location and timing of Vint as follows: A first reset voltage is Vint applied to the node N3 via M7’ turning ON due to the luminance control signal (En) being low after Sn is low {see e.g., FIG. 4}.) is a peripheral voltage(Vint)(FIG. 5; p, 11-p 12, ;
	wherein the pixel driving method (p 5, especially – “pixel, which delays the degradation speed of the organic light emitting diode with compensating for the deterioration of the organic light emitting diode…and its driving method) comprises:
	when the first scanning signal(Sn)(FIG. 5; p 12, especially – “scanning signal is supplied to the n scanning line”) is at a low level (FIG. 5: Sn; p 12, especially – “scanning signal is supplied to the n scanning line” – since M8 is of p-type, when it is turned ON it is inherently due to the signal having a low level), the seventh transistor(M8)(FIG. 5; p 12, especially – “transistor (M8)”) is turned on (FIG. 5: M8; p, 11-p 12, especially – “The second driver part (146) applies the reverse bias voltage to the organic light emitting diode (OLED).  For this, the second driver part (146) includes the initialization power (Vint) and the eighth transistor (M8) located between the anode electrode of the organic light emitting diode (OLED).  When the scanning signal is supplied to the scanning line (Sn), the eighth transistor (M8) is turned on turn- and the voltage of the initialization power (Vint) is supplied to the anode electrode of the organic light emitting diode (OLED).  Here, the voltage value of the initialization power (Vint) is , and the organic light emitting diode(OLED)(FIG. 5; p 11, especially – “organic light emitting diode (OLED)”) is subjected to reverse bias reset by the second reset voltage(Vint)(FIG. 5; p, 11-p 12, especially – “The second driver part (146) applies the reverse bias voltage to the organic light emitting diode (OLED).  For this, the second driver part (146) includes the initialization power (Vint) and the eighth transistor (M8) located between the anode electrode of the organic light emitting diode (OLED).  When the scanning signal is supplied to the scanning line (Sn), the eighth transistor (M8) is turned on turn- and the voltage of the initialization power (Vint) is supplied to the anode electrode of the organic light emitting diode (OLED).  Here, the voltage value of the initialization power (Vint) is set up as the low power than the voltage of the second power source (ELVSS).” - A second reset voltage is Vint applied to the OLED when M8 is turned ON.  A second reset voltage differs from  a first reset voltage in terms of the location and timing of Vint as follows: A first reset voltage is Vint applied to the node N3 via M7’ turning ON due to the luminance control signal (En) being low after Sn is low {see e.g., FIG. 4}.); or
	when the second scanning signal is at a low level, the seventh transistor is turned on, and the organic light emitting diode is subjected to reverse bias reset by the second reset voltage;
	wherein in the pixel driving circuit (FIG. 5; p 13, especially – “Figure 5 is drawing the pixel”), the first transistor(M1)(FIG. 5; p 12, especially – “transistor (M1)”), a second transistor(M2)(FIG. 5; p 12, especially – “transistor (M2)”) is connected to a second node(node connecting ELVDD and M1)(FIG. 5)  and a ninth node(node , is turned on in response to a signal of a first node(node directly connecting N2 and M1)(FIG. 5; p 12, especially – “the voltage corresponding to is charged in the threshold voltage of the first transistor (M1) in the second capacitor (C2)”; p 13, especially – “The voltage of the second node (N2) descends with feedback capacitor (Cfb) if the voltage of the third node (N3) descends to the third voltage (V3).  Then, the current corresponding to the voltage in which the first transistor (M1) descends is supplied to the organic light emitting diode (OLED)”), and connects the second node(node connecting ELVDD and M1)(FIG. 5) and the ninth node (node directly connecting M1 to M5)(FIG. 5);
	the second transistor(M2)(FIG. 5; p 12, especially – “transistor (M2)”) is connected to the second node(node connecting ELVDD and M1)(FIG. 5 – M2 is coupling connected to the second node {FIG. 5: node connecting ELVDD and M1}), and is turned on in response to a signal of a fourth node(node connecting M2, Sn and M8)(FIG. 5; p 12, especially – “the scanning signal is supplied to the n scanning line (Sn), the second transistor and the eighth transistor (M8) are turned on”), and transmits a data signal to the second node(node connecting ELVDD and M1)(FIG. 5; p 12, especially – “If the second transistor (M2) is turned on turn…the data signal supplied to the data line (Dm) is supplied to the first node (N1)”); the fourth node(node connecting M2, Sn and M8)(FIG. 5) is connected to the first scanning signal (FIG. 5; p 12, especially – “the scanning signal is supplied to the n scanning line (Sn), the second transistor and the eighth transistor (M8) are turned on”);
	the third transistor(M3)(FIG. 5; p 12, especially – “transistor (M3)”) is connected to the first node(node directly connecting N2 and M1)(FIG. 5) and the ninth node(node directly connecting M1 to M5)(FIG. 5 – third transistor {FIG. 5: M3} is coupling connected to the first node {FIG. 5: node directly connecting N2 and M1} and directly connected to the ninth node {FIG. 5: node directly connecting M1 to M5), is turned on in response to a signal of a node(node directly connecting M3, Sn-1 and M6)(FIG. 5: M3; p 14, especially – “The sixth transistor (M6) is located between the third node (N3) and organic light emitting diode (OLED) and it is turned on…when the scanning signal is supplied to the n-1 scanning line (Sn-1)”), and connects the first node(node directly connecting N2 and M1)(FIG. 5) and the ninth node(node directly connecting M1 to M5)(FIG. 5 – third transistor {FIG. 5: M3} coupling connects the first node {FIG. 5: node directly connecting N2 and M1) and the ninth node {FIG. 5: node directly connecting N2 and M1});
	the fourth transistor(M4)(FIG. 5; p 12, especially – “transistor (M4)”) is connected to a third node(node directly connecting M4 to Sn-1)(FIG. 5: M4; p 12, especially – “transistor (M4)”), is turned on in response to the second scanning signal(Sn-1)(FIG. 5; p 12, especially – “The 3rd transistor (M3), and the fourth transistor (M4) and sixth transistor (M6) are turned on…if the scanning signal is supplied to the n-1 scanning line (Sn-1)”);
	the fifth transistor(M5)(FIG. 5; p 12, especially – “transistor (M5)”) is connected to the second node(node directly connects ELVDD and M1)(FIG. 5) and a fifth node(node directly connects M5 and OLED)(FIG. 5 – fifth transistor {FIG. 5: M5} is coupling connected to the second node {FIG. 5: node directly connects ELVDD and M1} and the third node {FIG. 5: node directly connects M5 and OLED}), is turned on in response to a first control signal (FIG. 5: M5; p 10, especially – “And the gate , and connects the second node(node directly connects ELVDD and M1)(FIG. 5) and the fifth node(node directly connects M5 and OLED)(FIG. 5 – fifth transistor {FIG. 5:M5} is coupling connected to the second node {FIG. 5: node directly connects ELVDD and M1} and directly connected to the fifth node {FIG. 5: node directly connects M5 and OLED}); the fifth node(node directly connects M5 and OLED)(FIG. 5) is connected to a first power signal(ELVDD)(FIG. 5: fifth node {node directly connecting M5 and OLED} is coupling connected to a first power signal {ELVDD}; p 10, especially – “first power source {ELVDD});
	the sixth transistor(M7)(FIG. 5; p 13, especially – “transistor (M7’)”) is connected to the ninth node(node directly connecting M1 to M5)(FIG. 5) and the eighth node(node between OLED’s cathode/lower electrode and ELVSS)(FIG. 5), is turned on in response to the first control signal(En)(FIGs. 4-5: En, M7’; p 13, especially – “The seventh transistor (M7) is turned on turn – if the third voltage (V3) is applied to the luminous control line (En)”);
	a first end(top end) of the first capacitor(C1)(FIG. 5; p 11, especially – “first capacitor (C1)”) is connected to the third node(node directly connecting M4 to Sn-1)(FIG. 5), and a second end(bottom end) of the first capacitor(C1)(FIG. 5; p 11, especially – “first capacitor (C1)”) is connected to the fifth node(node directly ; and
	the first pole(cathode/lower electrode) of the organic light emitting diode (OLED)(FIG. 5; p 9, especially – “the cathode electrode is connected to the second power source (ELVSS)”) is connected to the eighth node(node between OLED’s cathode/lower electrode and ELVSS)(FIG. 5 - OLED’s cathode is directly connected to the eighth node {node between OLED’s cathode/lower electrode and ELVSS), and a second pole(anode/upper electrode), and a second pole(anode/upper electrode) of the organic light emitting diode(OLED)(FIG. 5; p 9, especially – “the cathode electrode is connected to the second power source (ELVSS)”) is connected to a second power signal(ELVSS)(FIG. 5; p 12, especially – “anode electrode of the organic light emitting diode (OLED)…the second power source (ELVSS)” - OLED’s anode is coupling connected to ELVSS).
Chung does not expressly disclose a first thin film transistor, a second thin film transistor, a third thin film transistor, a fourth thin film transistor, a fifth thin film transistor, a sixth thin film transistor, a seventh thin film transistor, an eighth thin film transistor; the third thin film transistor is turned on in response to a signal of the fourth node; the fourth thin film transistor transmits a first reset voltage signal to the third node; the sixth thin film transistor connects the eighth node and the ninth node.
	Lee discloses a pixel driving circuit(144’, 144’’)(FIGs. 4-5; ¶¶0082, 0088), comprising thin film transistors(M1-M11)(FIGs. 4-5; ¶¶0041, 0086, 0088).
Chung with Lee to provide a pixel driving method of a pixel driving circuit in which the pixel driving circuit consumes less power, has a better response time, and a cheaper fabrication cost.
Chung modified by Lee does not teach the third thin film transistor is turned on in response to a signal of the fourth node; the fourth thin film transistor transmits a first reset voltage signal to the third node; the sixth thin film transistor connects the eighth node and the ninth node, with all other limitations as claimed.
Other Relevant Prior Art
3.	Other relevant prior art includes:
U.S. Patent Pub. No. 2016/0125808 A1 to Hsu et al. discloses a pixel driving circuit including seven transistors (FIG. 1C: Td, T1-T6; ¶¶0050-0051) in which the light emitting unit is reverse biased (FIG. 1C: 100; ¶0045).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692